DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informality: “foot the” in claim 1, line 4 should be amended to recite –foot, the--.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-3, 6, 9, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barrey, FR 2641942 (English-language provided on PTO-892), in view of Ruetenik, U.S. Patent Application Publication No. 2009/0032270 A1 (submitted by Applicant on IDS filed 9/19/2019), and Burns, U.S. Patent Application Publication No. 2010/0300706 A1.
Re Claim 1, Barrey teaches a method for treating laminitis in an animal having a hoof (see translation at page 2, paragraphs 1-2 and 5 and page 3, paragraphs 1-2; the hoof soling element of Barrey is used for cushioning and reducing impact of the hoof against the ground, including reducing stress to supporting bone rays of the legs; accordingly, Barrey teaches a method for treating laminitis, at least inasmuch as his hoof soling element reduces pain and inflammation of the laminae), comprising applying a hoof soling element (5; see id. and Abstract) to the underside of an animal’s hoof (see figure 9), or to a horseshoe thereon if present, so that the hoof soling element becomes the underside of the foot (see id., noting that the hoof soling element is the underside, i.e., bottom or lower side of, the foot), the hoof soling element having a structure that results in preventing or treating laminitis (see translation at page 2, paragraphs 1-2 and 5 and page 3, paragraphs 1-2; the structure of the soling element of Barrey, because it reduces the impact of the hoof against the ground and reduces stress to supporting bone rays of the legs, results in treating laminitis because it reduces “[n]ormal forces placed on the hoof…[that are] strong enough to tear the remaining laminae” (see Rem. 6); furthermore, Applicant’s Specification discloses that laminitis “can be treated by see Spec. at 1:18-21), and such structure is disclosed by Barrey (compare Barrey figures 6 and 9, with Applicant’s figure 1)) and being composed of an elastic material (see Abstract and translation at page 3, paragraph 2) and having an outer contour and bottom and top sides and front and rear portions shaped to be attached to both the front and rear portions of the animal’s hoof under the hoof (see figures 6 and 9 and translation at page 2, paragraphs 4-5), wherein the front and rear portions, respectively, have front and rear edges (see figure 6), the hoof soling element having a longitudinal direction extending from the front edge to the rear edge (see id.), and wherein the outer contour of the hoof soling element has the shape of a horseshoe when viewed from above (see id. and translation at page 2, paragraph 4), wherein only the outer contour of the hoof soling element has the shape of a horseshoe (compare figure 6 with Applicant’s figures 3 and 4, showing identical shapes for the soling element), the hoof soling element being a solid piece of the elastic material in the form of a wedge extending from the front edge to the rear edge (see figures 6 and 9, Abstract, and translation at page 2, paragraphs 5-6 and page 3, paragraph 2), and wherein the hoof soling element is of uniformly increasing thickness throughout the entire hoof soling element (see id. and figures 7b and 7c), which enables an area of the hoof soling element that is of lesser thickness to be attached under the front portion of the hoof and an area of greater thickness under the rear portion of the hoof. See figure 9, Abstract, and translation at page 2, paragraphs 5-6 and page 3, paragraph 2.

Ruetenik, similarly directed to a method for treating laminitis in an animal having a hoof (see, e.g., paragraphs [0008] and [0038]), comprising applying a hoof soling element (200) to the underside of an animal’s hoof (see paragraphs [0010], [0038], and [0040]-[0041]), or to an horseshoe thereon if present, so that the hoof soling element becomes the underside of the food to the animal’s hoof (see id.), the hoof soling element having a structure that results in preventing or treating laminitis (see paragraphs [0008] and [0038]), teaches that it is known in the art for the hoof soling element to be composed of an elastic (rubber) material having a Shore-A hardness ranging between 60 and 90. See paragraph [0033].
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the elastic material of Barrey to have a Shore-A hardness ranging between 60 and 90, as taught by Ruetenik, in order to achieve an optimum balance of durability, cushioning, strength, and comfort. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Additionally, Burns, similarly directed to a method for treating laminitis in an animal having a hoof (see paragraph [0025]), comprising applying a hoof soling element to the underside of an animal’s hoof (see, e.g., Abstract and figure 1), or to a horseshoe thereon if present, so that the hoof soling element becomes the underside of the foot (see figure 1), the hoof soling element having a structure that results in preventing or see paragraph [0025]), teaches that it is known in the art for the hoof soling element (10) to be provided with chamfered or rounded edges (21, 22, 24; see figures 3, 4, and 7) extending along the bottom longitudinal side, or both the top and bottom longitudinal sides, of the hoof soling element from its front portion edge to its rear portion edge when the hoof soling element has been affixed to the hoof of the animal. See id., figure 1, and paragraphs [0077] and [0104].
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Barrey as modified by Ruetenik to have the hoof soling element be provided with chamfered or rounded edges extending along the bottom longitudinal side, or both the top and bottom longitudinal sides, of the soling element from its front portion edge to its rear portion edge when the soling element has been affixed to the hoof of the animal, as taught by Burns, in order to shape the hoof soling element such that it performs a self-leveling function as it becomes worn and aids in preventing pain and inflammation of the hoof. See Burns at paragraph [0104].
Re Claim 2, Barrey as modified by Ruetenik and Burns teaches that the hoof soling element has a Shore A hardness of between 65 and 85. See Ruetenik at paragraph [0033].
Re Claim 3, Barrey is silent as to the material of the elastic material.
Ruetenik teaches that the hoof soling element is composed of a composite material (see, e.g., paragraph [0042]) consisting of rubber (see paragraph [0033]) and bonding agent. See paragraph [0042].
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the soling element of Barrey to be composed of a granules, it would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the rubber of Barrey as modified by Ruetenik and Burns to be granules, for example if using recycled rubber, to reduce manufacturing costs or improve environmentability. Moreover, Applicant’s Specification, at page 5, discloses that, “[m]aterials of the [claimed composite material composition] are basically known from prior art,” and thus there is no criticality. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious choice.  In re Leshin, 125 USPQ 416. Furthermore, a simple substitution of one known element for another would obtain predictable results. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).
Re Claim 6, Barrey as modified by Ruetenik and Burns teaches that the bonding agent is a polyurethane. See Ruetenik at paragraph [0042].
Re Claim 9, Barrey is silent as to whether the hoof soling element is composed of a polyurethane, latex, or silicone.
Burns again teaches that the soling element is composed of a polyurethane, latex, or silicone. See paragraph [0079].
See id. and Burns at paragraph [0104].
Re Claim 13, Barrey as modified by Ruetenik and Burns teaches that the animal is a horse. See Barrey at Abstract; Ruetenik at Abstract; Burns at Abstract.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barrey, Ruetenik, and Burns as applied to claim 3 above, and further in view of Ruetenik, U.S. Patent Application Publication No. 2012/0279184 A1 (submitted by Applicant on IDS filed 9/19/2019; hereinafter Ruetenik II).
Re Claim 4, Barrey as modified by Ruetenik and Burns is silent as to whether the rubber granules consist of a styrene butadiene rubber.
Ruetenik II, similarly directed to a method for treating laminitis in an animal having a hoof (see paragraphs [0003], [0043], and [0045]), comprising applying to the animal’s hoof a hoof soling element (see figure 1), teaches that it is well-known in the art for the element to be composed of a composite material consisting of rubber granules (“spheroid materials” are granular; see paragraph [0022]) that are styrene butadiene rubber. See id.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the rubber of Barrey as modified by Ruetenik and Burns to be a styrene butadiene rubber, as taught by Ruetenik II, in order to use a common car-tire material (see also Ruetenik at paragraph [0033], teaching a desirability .
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barrey, Ruetenik, and Burns as applied to claim 3 above, and further in view of Van Varenberg, BE 1019344A3 (submitted by Applicant on IDS filed 9/19/2019; English-language translation provided on PTO-892).
Re Claim 5, Barrey as modified by Ruetenik and Burns is silent as to whether the rubber granules consist of an ethylene propylene diene monomer rubber.
Van Varenberg, similarly directed to a method for treating laminitis in an animal having a hoof (see, e.g., translation at page 2, paragraph beginning “This has the advantage…”), comprising applying to the animal’s hoof a hoof soling element (see, e.g., Abstract) for orthopedic use, teaches that it is known in the art for the element to be composed of a composite material consisting of ethylene propylene diene monomer rubber. See translation at page 3, paragraphs 4-8 (beginning “20 In the most preferred…,” and ending “derivatives thereof.”).
See, e.g., Van Varenberg at page 3, paragraph 1. Moreover, Applicant’s Specification, at page 5, discloses that, “[m]aterials of the [claimed composite material composition] are basically known from prior art,” and thus there is no criticality. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious choice.  In re Leshin, 125 USPQ 416. Furthermore, a simple substitution of one known element for another would obtain predictable results. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).
Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barrey, Ruetenik, and Burns as applied to claim 3 above, and further in view of Fuller et al., U.S. Patent No. 5,989,695 (hereinafter Fuller; submitted by Applicant on IDS filed 9/19/2019).
Re Claim 7, Barrey as modified by Ruetenik and Burns is silent as to a bonding agent content of the composite material.
Fuller, similarly directed to a padding element for an animal, teaches that it is known in the art to have the padding element be composed of a composite material consisting of shredded rubber and bonding agent (see Abstract), wherein the composite material has a bonding agent content of approximately 4-5% w/w. See column 2, lines 
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the bonding agent content to be approximately 4-5% w/w, as taught by Fuller, in order to ensure that the rubber granules (Barrey as modified by Ruetenik and Burns in the rejection of claim 3 above) bond together during manufacturing. See Fuller at column 2, lines 22-25. Although the range taught by Barrey as modified by Ruetenik, Burns, and Fuller is an overlapping range, it would have been further obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the bonding agent content to be between 5 and 30% w/w, in order to achieve an optimum balance of strength, durability, adhesion, etc., of the soling element as desired for expected wear and tear. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Re Claim 8, Barrey as modified by Ruetenik, Burns, and Fuller teaches a bonding agent content of approximately 4-5% w/w, rather than between 15 and 25% w/w. 
It would have been further obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the bonding agent content to be between 15 and 25% w/w, depending on the size of the rubber granulate and to achieve optimal bonding of the rubber granules together, without compromising strength and durability of the hoof soling element. It has been held that where the general conditions of a claim In re Aller, 105 USPQ 233.
Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barrey, Ruetenik, and Burns as applied to claim 1 above, and further in view of D’Arpe, U.S. Patent Application Publication No. 2010/0223893 A1.
Re Claim 10, Barrey as modified by Ruetenik and Burns teaches that the hoof soling element has side faces that taper from the area of greater thickness to the area of lesser thickness at an angle (see Barrey at figures 7b, 7c, and 9), but is silent as to whether the angle ranges between 5 and 30 degrees.
D’Arpe, similarly directed to a method for treating laminitis in a niamla having a hoof (see Abstract), comprising applying to the animal’s hoof a hoof soling element (9 or 10, or 9 and 10 together) for a hoof and having an orthopedic function (see Abstract), teaches that it is known in the art for the hoof soling element to have side faces that taper from an area of greater thickness under the rear portion of the hoof to an area of lesser thickness at a front portion of the hoof (see figures 1 and 2 and paragraph [0032]), wherein the taper is at an angle ranging between 5 degrees and 30 degrees. See paragraph [0032].
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the angle of Barrey as modified by Ruetenik and Burns to range between 5 degrees and 30 degrees, as taught by D’Arpe, in order to reduce inflammation due to laminitis. See D’Arpe at Abstract and paragraph [0038].
Re Claim 11, Barrey as modified by Ruetenik, Burns, and D’Arpe teaches that the side faces taper from the area of greater thickness to the area of lesser thickness at See D’Arpe at paragraphs [0032] and [0038].
Re Claim 12, Barrey as modified by Ruetenik, Burns, and D’Arpe teaches that the side faces (e.g., side faces of D’Arpe 9, 10 together) taper from the area of greater thickness to the area of lesser thickness at an angle ranging between 18 degrees and 22 degrees. See id.
Response to Arguments
Applicant's arguments filed 10/21/2021 have been fully considered but they are not persuasive.
Applicant argues that “Barrey is not about treatment of laminitis but…finds its application in the field of equestrian sports and racing disciplines….This is different from treatment of laminitis.” Rem. 5-6 (citing Wikipedia).
Applicant’s argument is not persuasive for the following reasons. As an initial matter, claim 1 requires, inter alia, “the hoof soling element having a structure that results in preventing or treating laminitis.” Thus, the inquiry is whether the structure of the combined teachings of Barrey, Ruetenik, and Burns results in preventing or treating laminitis.
As discussed above in the rejection of claim 1, Barrey teaches that the hoof soling element is used for cushioning and reducing impact of the hoof against the ground, including, for example, reducing stress to supporting bone rays of the legs. See translation at page 2, paragraphs 1-2 and 5 and page 3, paragraphs 1-2. According to Applicant, “[c]ases of laminitis can be treated by providing relief for the painful affected to portion. Known hitherto has been the use of wedges glued under the hoof with their pointed end forward so that the load acting on the foot is displaced to the healthy rear hoof portion.” See Spec. at 1:18-21. Furthermore, upon onset of laminitis, “[n]ormal forces placed on the hoof are then strong enough to tear the remaining laminae,” exacerbating the laminitis. Rem. 6 (citing Wikipedia). Barrey’s hoof soling element provides relief for painful laminae and reduces what would be the normal force placed on the hoof, because it cushions and reduces the impact of the hoof against the ground. See Barrey at page 2, paragraphs 1-2 and 5 and page 3, paragraphs 1-2. 
Furthermore, the structure of the hoof soling element of Barry is precisely a wedge attached under the hoof with its pointed end forward so as to reduce load on the painful front end of the hoof, as disclosed by Applicant. See Barrey at figure 9. Ruetenik affirms that the hoof soling element having a structure that results in preventing or treating laminitis is provided by one having a base tapered from back to front, “where it is desirable to have the hoof tilted forward to relieve separation of the laminae.” See Ruetenik at paragraph [0038]. In particular, the structure of Barrey, with the exception of the claimed material and chamfered or rounded edges, which are supplied by Ruetenik and Burns, respectively, is the same as Applicant’s and the same as that recited in claim 1. Therefore, Applicant does not persuasive demonstrate why the structure of Barrey, which is similar to Applicant’s, would not accomplish the same result in preventing or treating laminitis.
Moreover, Applicant’s argument, attacking Barrey singly for allegedly failing to teach the hoof soling element having a structure that results in preventing or treating laminitis, fails to provide evidence as to why the combined teachings of Barrey, Ruetenik, and Burns, would not teach the claimed structure. Notably, both Ruetenik and See Ruetenik at paragraphs [0008] and [0038]; Burns at paragraph [0025].
Applicant’s supplemental argument that “a horse suffering from laminitis will not go or run long distances away, let along take part in a horse race,” is also not persuasive. See Rem. 6. Barrey teaches equestrian sports, which do not require “go[ing] or run[ning] long distances.” See Barrey at Abstract. Moreover, Applicant’s argument is not directed to the structure of Barrey’s hoof soling element, which is the relevant consideration for the language of claim 1.
Applicant argues that Barrey’s “plate 5 is interposed between the shoe 3 and the hoof 2. In contrast to that no horseshoe is attached below the hoof soling element of the invention." Rem. 6-7 (emphasis omitted).
Applicant’s argument is not persuasive because it is not commensurate in scope with claim 1. In particular, the limitation “the hoof soling element becomes the underside of the foot,” does not preclude a horseshoe from being attached below the hoof soling element. Instead, the newly claimed feature requires only that the hoof soling element become the underside, i.e., bottom of lower surface or side of, the foot. See Oxford Languages definition of “underside.” As discussed above, all of Barrey, Ruetenik, and Burns teach that the hoof soling element becomes the underside of the foot.
Applicant avers that “an important feature of the hoof soling element is the fact that the bottom longitudinal sides are provided with chamfered or rounded edges.” Rem. 7.
The Examiner has relied upon Burns for teaching the claimed chamfered or rounded edges. Applicant proffers no arguments as to the Examiner’s findings in Burns, nor reasoning as to why the combined teachings of Barrey, Ruetenik, and Burns would not have rendered obvious to an ordinarily skilled artisan at the time of Applicant’s invention the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA TSANG whose telephone number is (571)270-7271. The examiner can normally be reached M-F 8:30 a.m. - 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA L TSANG/Primary Examiner, Art Unit 3642